DETAILED ACTION
Status of the Application
Applicants have overcome all rejections by virtue of the arguments and amendments presented in the Response dated 10/04/2019, along with the Examiner’s Amendment below.  Claims 1, 2, 5-7, 9, 11, 14, 15, 17-20, and 22 are pending and have been allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  Please see attached initialed form.

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  The ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given by Joseph Ricigliano on 02/18/2021.
	The application has been amended as follows:
	Claim 19 is amended to clarify the claimed subject matter.

	


Reasons for Allowance
The following are the Examiner’s reasons for allowance:  the cited art of record, including the art of record cited in the IDS dated 02/18/2021, does not teach or fairly suggest the combination of compounds recited in claim 1: (i) 0.1% to 1.5% w/w of an alkoxy silyl ammonium film-forming compound; (ii) 0.1% to 1.0% w/w of a benzalkonium or benzethonium chloride; (iii) 0.1% to 1.5% w/w of a polymeric biguanide; (iv) a surfactant system comprising (a) 0.1% to 1% w/w of an alcohol ethoxylate and (b) 0.1% to 0.5% w/w of an alkylglucoside or alkylpolyglycoside; and (v) an aqueous carrier; wherein the composition comprises no ethyl alcohol; wherein said composition is effective in sanitizing human skin surface; wherein said composition is effective in killing Staphylococcus aureus (ATCC 6538) within 60 seconds as measured under ASTM 2315-03; wherein the pH of the composition is about 5.5; and wherein the composition comprises glycerin.  The closest prior art of record, Pemberton, discloses sanitizing compositions that fail to include the required surfactant system and teaches hand sanitizers which comprise 18% ethyl alcohol.  Furthermore, while the cited references in the IDS dated 02/18/2021, including Elfersy (US6113815) and Matsuo, respectively teach broad ranges of various claimed ingredients in disinfectant compositions, the references do not teach or fairly suggest the specific combination and ranges of ingredients in a human skin sanitizing composition as claimed, and there would have been no reasonable expectation based on the teachings of cited references that this Staphylococcus aureus as claimed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1, 2, 5-7, 9, 11, 14, 15, 17-20, and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615